In the
         United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3726 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 
                                  v. 

PATRICK T. EVANS, 
                                               Defendant‐Appellant. 
                      ____________________ 

             Appeal from the United States District Court 
                for the Eastern District of Wisconsin. 
             No. 09‐CR‐157 — Rudolph T. Randa, Judge. 
                      ____________________ 

     ARGUED APRIL 10, 2013 — DECIDED AUGUST 16, 2013 
                 ____________________ 

   Before POSNER, WOOD, and WILLIAMS, Circuit Judges. 
    WOOD,  Circuit  Judge.  In  2010  a  jury  convicted  Patrick 
Evans of being a felon in possession of a firearm, in violation 
of  18  U.S.C.  §§  922(g)(1)  and  924(a)(2),  and  of  possessing 
cocaine  and  marijuana  with  intent  to  distribute  it,  in 
violation  of  21  U.S.C.  §§  841(a)(1),  (b)(1)(C),  and  (b)(1)(D). 
The  court  sentenced  him  to  55  months’  imprisonment 
followed  by  three  years  of  supervised  release.  Shortly 
thereafter, he was convicted in Wisconsin state court on two 
2                                                       No. 12‐3726 

charges  involving  sexual  abuse  of  a  minor.  The  state  court 
sentenced  him  to  five  years  of  probation  and  ordered  that 
this  should  follow  his  federal  term  of  supervised  release. 
When  the  district  court  learned  of  Evans’s  state  sex‐offense 
convictions two years later, it modified the terms of Evans’s 
original  sentence  to  require  Evans  to  attend  a  sex  offender 
assessment  and  treatment  program  while  on  supervised 
release for his federal convictions.  
    On  appeal,  Evans  challenges  the  district  court’s 
modification  of the conditions of his supervised release. He 
argues first that the district court did not have the authority 
to  change  the  terms  when  he  did  not  violate  the  existing 
terms,  and  second  that  the  court  was  not  authorized  to 
impose sex‐offender treatment because it is unrelated to his 
crimes  of  conviction  in  federal  court.  We  find  no  merit  in 
either  of  these  points.  District  courts  have  wide  latitude  to 
modify  the  terms  of  supervised  release  regardless  of 
whether  the  defendant  violated  the  original  terms.  Evans’s 
second  argument  presents  a  closer  call:  the  terms  of 
supervised release must be reasonably related to the goals of 
sentencing—deterrence,  rehabilitation,  and  protecting  the 
public—in  light  of  the  history  and  characteristics  of  the 
defendant.  Because  Evans’s  sex‐offense  conviction  was 
contemporaneous  to  his  drug  and  firearm  convictions,  the 
goals of rehabilitation and protecting the public justified the 
district court’s decision to impose sex‐offender treatment.  
                                    I 
   On February 4, 2010, Evans received his sentence for the 
federal  drug  and  firearm  offenses.  Eleven  days  later,  he 
pleaded  no  contest in  Wisconsin  state court to one count of 
“child  enticement‐sexual  contact”  and  one  count  of  “sex 
No. 12‐3726                                                        3

with  a  child  age  16  or  older.”  The  criminal  complaint 
underlying  these  charges  alleged  that  Evans  abducted  a  16‐
year‐old  girl;  forced  her  to  smoke  crack;  watched  her  have 
sex  with  another  woman;  and  had  sexual  intercourse  with 
her twice. The semen extracted from a condom found at the 
crime  scene  and  from  vaginal  and  cervical  swabs  of  the 
victim  matched  Evans’s  DNA  profile.  The  record  does  not 
reflect  whether  Evans  accepted  responsibility  for  all  of  the 
alleged  misconduct  when  he  pleaded  no  contest  to  these 
charges.  The  Wisconsin  state  court  sentenced  Evans  to  five 
years  of  supervised  release,  during  which  he  would  be 
required  to  undergo  sex‐offender  treatment.  This  state 
supervised  release  term  was  to  follow  his  three  years  of 
federal supervised release. 
    Evans  began  serving  his  federal  supervised  release  term 
on  June  29,  2012.  Shortly  thereafter,  the  United  States 
Probation  Department contacted  the  Wisconsin Department 
of  Corrections  regarding  Evans’s  sex‐offense  convictions. 
Wisconsin officials reported that Evans would be required to 
attend  sex‐offender  therapy  as  a  condition  of  his  state 
supervised  release.  Rather  than  wait  three  years  for  the 
federal supervised release to end before starting Evans’s sex 
offender  therapy,  the  probation  department  petitioned  the 
district  court  to  include  sex‐offender  therapy  in  Evans’s 
federal supervised release, “to provide a risk assessment and 
interventions designed to reduce the likelihood this behavior 
would occur in the future.” 
    On  November  20,  2012,  the  district  court  held  a  hearing 
to  address  the  probation  department’s  petition.  The  court 
explained that “Evans’s status before the court today [is] not 
what it was when it sentenced him and set the conditions for 
4                                                          No. 12‐3726 

supervised  release,”  since  the  court  could  not  take  the  sex 
offenses  into  account  at  the  original  sentencing  because 
Evans  had  not  yet  been  convicted  of  those  charges.  It 
concluded  that  the  supervised  release  terms  could  be 
modified  in  light  of  these  “changed  circumstances”  and 
accepted  the  probation  department’s  recommendation  to 
order  Evans  to  attend  sex‐offender  treatment  while  serving 
his federal supervised release. 
                                      II 
    Because Evans objected to the new condition, we review 
the district court’s decision for an abuse of discretion. United 
States  v.  Sines,  303  F.3d  793,  800  (7th  Cir.  2002).  Evans  first 
argues that the district court lacked authority to modify the 
terms of his supervised release because he did not violate the 
original conditions. We can readily dispose of this claim. The 
statute  governing  supervised  release,  18 U.S.C.  §  3583(e)(2), 
allows a district court “to modify, reduce or enlarge the con‐
ditions of supervised release at any time prior to the expira‐
tion  or  termination  of  a  defendant’s  term  of  supervised  re‐
lease,  pursuant  to  …  Federal  Rule  of  Criminal  Procedure 
[32.1]  and  the  provisions  applicable  to  the  initial  setting  of 
terms  and  conditions  of  post‐release  supervision.”  (Empha‐
sis added). When initially setting the terms and conditions of 
post‐release  supervision,  the  court  is  to  “consider[]  the  fac‐
tors  set  forth  in  §§  3553(a)(1),  (a)(2)(B),  (a)(2)(C),  (a)(2)(D), 
(a)(4),  (a)(5),  (a)(6),  and  (a)(7).”  18  U.S.C.  § 3583(c).  The  fac‐
tors  set  forth  in  §  3553(a)  include  “the  nature  and  circum‐
stances  of  the  offense  and  the  history  and  characteristics  of 
the defendant”; and “the need for the sentence imposed [] to 
afford adequate deterrence to criminal conduct,” “to protect 
the  public  from  further  crimes  of  the  defendant,”  and  “to 
No. 12‐3726                                                         5

provide the defendant with needed educational or vocation‐
al  training,  medical  care,  or  other  correctional  treatment  in 
the most effective manner.” 18 U.S.C. §§ 3553 (a)(1), (a)(2)(B), 
(a)(2)(C), (a)(2)(D). 
     Nothing  in  Section  3583(e)(2)  requires  a  violation  of 
existing  conditions,  or  even  changed  circumstances,  and 
Evans  identifies  no  authority  that  suggests  as  much.  To  the 
contrary,  that  statute  expressly  refers  to  “the  provisions  of 
the  Federal  Rules  of  Criminal  Procedure”  relating  to 
modifications  of  probation  or  the  initial  imposition  of 
supervised  release,  and  Rule  32.1  (the  relevant  rule)  has  a 
Committee  note  explaining  that  “conditions  should  be 
subject to modification, for the sentencing court must be able 
to respond to changes in the probationer’s circumstances as 
well  as  new  ideas  and  methods  of  rehabilitation.”  We  have 
explained that “just as the district court has wide discretion 
when imposing the terms of supervised release, so too must 
it  have  wide  discretion  in  modifying  the  terms  of  that 
supervised release.” Sines, 303 F.3d at 800 (citation omitted). 
This rule is sensible: one can envision a host of scenarios in 
which it would serve both the defendant and the penological 
system  to  allow  district  courts  latitude  to  modify  terms  of 
supervised  release  even  though  the  defendant  has  not 
violated  them.  For  instance,  a  defendant  may  demonstrate 
quicker‐than‐expected  rehabilitation  that  justifies  lifting  a 
restrictive  condition  earlier  than  originally  prescribed;  or  a 
new,  more  effective  treatment  may  become  available  for  a 
defendant’s  condition  (perhaps  a  new  form  of  drug  abuse 
therapy,  or  treatment  for  psychological  conditions);  or  the 
defendant’s  behavior  in  prison  might  persuade  the  district 
court  that  more  stringent  terms  are  appropriate.  The  law 
gives  the  district  court  the  power  to  modify  the  terms  of 
6                                                      No. 12‐3726 

supervised  release  in  order  to  take  account  of  changed 
circumstances,  whether  or  not  the  defendant  has  already 
violated existing terms.  

                                 III 

    Even if the district court had the power to make changes, 
Evans  argues  that  it  went  too  far  in  his  case.  Any 
modification,  like  the  original  conditions,  must  (1)  be 
“reasonably  related  to  the  factors  identified  in  §  3553(a), 
including  the  nature  and  circumstances  of  the  offense  and 
the  history  and  characteristics  of  the  defendant;  (2)  involve 
no  greater  deprivation  of  liberty  than  is  reasonably 
necessary for the purposes set forth in § 3553(a); and (3) [be] 
consistent  with  the  policy  statements  issued  by  the 
Sentencing Commission.” United States v. Ross, 475 F.3d 871, 
873  (7th  Cir.  2007).  Policies  emphasized  by  the  Sentencing 
Commission  include  deterrence,  rehabilitation,  and 
protecting  the  public.  Id.  Evans  contends  that  the  sex‐
offender  treatment  condition  does  not  meet  these  criteria 
because  it  is  unrelated  to  the  gun  and  drug  offenses  for 
which he was being sentenced. 
    Ross  presented  a  question  similar  to  the  one  now  before 
us. The defendant was convicted of making false statements 
to the FBI, and the court imposed sex‐offender treatment as a 
special condition of supervised release. Ross argued that the 
sex‐offender  treatment  was  not  reasonably  related  to  his 
offense  of  conviction.  Nothing  in  the  indictment,  plea 
agreement,  or  pre‐sentence  report  suggested  that  sexual 
misconduct  was  part  of  the  charged  offense.  Ross  further 
claimed  that  the  sex‐offender  treatment  was  not  reasonably 
related to his personal history, as he had never been charged 
No. 12‐3726                                                         7

with or convicted of a sex offense. Id. We concluded that the 
sex‐offender condition was reasonably related to the offense 
because  Ross’s  lies  to  the  FBI  indicated  that  he  “fantasized 
about crimes against children.” Id. at 875. Even so, Ross does 
not  answer  the  question  we  are  faced  with  here.  First,  the 
standard  of  review  was  more  deferential  in  Ross:  the 
question  was  only  whether  the  challenged  conditions 
amounted to a miscarriage of justice, not whether they were 
an  abuse  of  discretion.  Id.  Second,  in  Ross  the  defendant’s 
lies to the FBI related to crimes involving children. Thus, one 
could see how the offense conduct for which Ross was being 
sentenced related to child abuse.   
    Other  circuits  have  addressed  situations  like  Evans’s, 
where  sexual  abuse  has  nothing  to  do  with  the  offense  un‐
derlying the sentencing and the standard of review is abuse 
of  discretion.  The  majority  hold  that  there  must  be  some 
connection between the defendant’s prior sexual misconduct 
and the present application of the factors set forth in Section 
3553(a). One way in which that connection can be shown is 
temporal. Even if there is no substantive connection between 
the crime of punishment and the defendant’s sexual miscon‐
duct, the sexual misconduct may be so  recent or prominent 
in the defendant’s behavior that a sentencing court aiming to 
protect  the  public  and  rehabilitate  the  defendant  would  be 
entitled to address it. 
   Other  courts  have  upheld  sex‐offender  treatment 
conditions  when  the  sexual  misconduct  was  so  recent  as  to 
be a contemporary characteristic of the defendant’s offender 
profile  at  the  time  of  sentencing;  they  have  vacated  such 
conditions  if  the  defendant’s  last  incident  of  sexual 
misconduct is so remote in time that it does not support any 
8                                                        No. 12‐3726 

present  need  to  rehabilitate  the  defendant  or  protect  the 
public.  For  instance,  in  United  States  v.  Scott,  270  F.3d  632 
(8th  Cir.  2001),  the  Eighth  Circuit  vacated  a  sex‐offender 
treatment condition included in the defendant’s sentence for 
the  crime  of  armed  robbery,  when  the  condition  was 
predicated  on  a  sexual  offense  that  occurred  in  1986.  Id.  at 
633. The court reasoned that because there was no evidence 
that  the  defendant  “has  a  propensity  to  commit  any  future 
sexual offenses, or that [he] has repeated this behavior in any 
way since his 1986 conviction …, the special conditions seem 
unlikely  to  serve  the  goals  of  deterrence  or  public  safety, 
since the behavior on which the special conditions are based, 
though  highly  reprehensible,  has  ceased.”  Id.  at  636.  But  in 
United States v. Smart, 472 F.3d 556 (8th Cir. 2006), the same 
court affirmed sex‐offender treatment in a sentence for being 
a felon in possession of a firearm, where the defendant’s sex 
offenses  had  occurred  more  recently,  in  1999.  The  court 
explained that “Smart’s sexual offenses were much closer in 
time  to  the  imposition  of  special  sex  offender  conditions” 
than were  the  sex offenses in  Scott. Id. at 559. In contrast to 
Scott,  who  had  no  history  of  sexual  misconduct  in  over  a 
decade,  Smart  was  still  on  probation  for  the  latest  sexual 
abuse  offense  at  the  time  that  he  committed  the  present 
offense,  and  he  still  had  an  outstanding  warrant  for  a 
probation violation on the latest sexual abuse offense. Id.  
   The  Ninth  Circuit  has  held  that  “supervised  release 
conditions  need  not  relate  to  the  offense  for  which 
[defendant] was convicted so long as they satisfy any of the 
conditions  set  forth  [in  Section  3553(a)].”  United  States  v. 
T.M., 330 F.3d 1235, 1240 (9th Cir. 2003). But in that case, the 
court  vacated  a  sex‐offender  treatment  condition  because  a 
prior  kidnapping  conviction  and  charges  of  a  previous 
No. 12‐3726                                                        9

sexual  relationship  with  a  minor  had  occurred  twenty  and 
forty  years  earlier,  and  “[s]upervised  release  conditions 
predicated  upon  twenty‐year‐old  incidents,  without  more, 
do  not  promote  the  goals  of  public  protection  and 
deterrence.”  Id.  at  1240.  Citing  these  decisions,  the  Sixth 
Circuit  vacated  a  sex‐offender  treatment  condition  that  was 
predicated on a sexual offense committed 17 years earlier in 
the sentence for a firearms conviction. United States v. Carter, 
463 F.3d 526, 532‐33 (6th Cir. 2006). But the court found that 
the  sex‐  offender  treatment  could  be  predicated  on  the 
defendant’s two‐year‐old stalking conviction, so long as the 
district  court  verified  that  the  defendant  “committed  the 
offense in a sexual manner.” Id. at 533. See also United States 
v. Weatherton, 567 F.3d 149, 154 (5th Cir. 2009) (sex offender 
conditions  could  be  predicated  on  a  1979  rape  conviction 
and  a  2007  warrant  charging  the  defendant  with  rape, 
because  the  rape  allegations  in  the  2007  warrant  were 
specific and contained sufficient indicia of reliability); United 
States v. Hahn, 551 F.3d 977, 984 (10th Cir. 2008) (“While the 
sex offender conditions imposed on Mr. Hahn do not relate 
to the nature and circumstances of his offense, they do relate 
to his history and characteristics, given his recent conviction 
for  a  sex  offense  involving  minor  children.  The  conditions 
are also reasonably related to the need ‘to protect the public 
from further crimes of the defendant.’”) (emphasis added). 
    The  common  theme  in  these  decisions  is  that  sex‐
offender treatment is reasonably related to the factors in Sec‐
tion 3553(a), even if the offense of conviction is not a sex of‐
fense, so long as the sexual offenses are recent enough in the 
defendant’s  history  that  the  goals  of  rehabilitation  and  pro‐
tecting  the  public  justify  an  order  for  treatment.  We  agree 
with  the  other  circuits  that  have  held  that  there  must  be 
10                                                      No. 12‐3726 

some  nexus  shown  between  the  sexual  misconduct  and  ap‐
plicability  of  the  Section  3553(a)  factors  for  the  current  of‐
fense.  Had  Evans’s  last  incident  of  sexual  misconduct  oc‐
curred  in  1990,  rather  than  2010,  we  would  have  a  serious 
possibility of abuse of discretion on our hands. It is difficult 
to  see  how  sex‐offender  therapy  would  suddenly  be  neces‐
sary twenty years later to rehabilitate Evans or to protect the 
public. But Evans’s sexual misconduct occurred at nearly the 
same  time  as  his  drug  and  firearm  offenses.  When  Evans 
stood  before  the  sentencing  court,  the  sexual  offenses  were 
not a remote part of his history, but instead part of his pend‐
ing,  unpunished  criminal  conduct.  The  district  court’s  dis‐
cretion extends to the ability to address a defendant’s recent 
and still‐untreated sexual offenses, as part of its authority to 
impose  supervised‐release  terms  designed  to  deter  future 
crimes, rehabilitate the defendant, and protect the public.  

                                * * * 
      We AFFIRM the judgment of the district court.